Citation Nr: 1546854	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-30 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits on appeal.

In September 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his in-service acoustic trauma.  He asserted that he had significant noise exposure as an Aviation Machinist's Mate (jet mechanic) during service, and recalled decreased hearing acuity and buzzing in his ears since service.  He denied any significant post-service occupational or recreational noise exposure.  For the reasons discussed below, the Board finds service connection is warranted for bilateral hearing loss and tinnitus.

First, the Board finds that the VA audiological examination dated in March 2010 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss and tinnitus were caused or worsened by his military service.  

In the March 2010 VA audiological examination report, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his military service.  In reaching this conclusion, the examiner noted that the Veteran's hearing was normal during service and could be caused by factors such as aging and health conditions.  Additionally, tinnitus usually has its onset immediately or soon after noise exposure, and because the Veteran reported late-onset tinnitus, it is less likely than not caused by his conceded in-service noise exposure.  She noted that his bilateral hearing loss and tinnitus "cannot be differentially diagnosed based on available evidence."  

The Veteran submitted a private audiological report dated in November 2012.  The private audiologist indicated that the Veteran's military noise exposure was damaging to his hearing and possibly resulted in significant sensorineural hearing loss and considerable tinnitus.  

Although the Veteran reported to the VA examiner that the onset of his tinnitus was when he was in his 40s, during his hearing he clarified this notation in the VA examination report.  He believes the audiologist misheard him because he did not say his tinnitus had its onset in his 40s, but had its onset over 40 years ago.  

The Veteran has competently and credibly indicated that he has experienced bilateral hearing loss and tinnitus during and since service.  Even through the course of private treatment, the Veteran has maintained that he had significant noise exposure during service.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus are related to his military service.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears, as well as the presence of tinnitus.  In light of his MOS described above, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

There is one positive opinion and one negative opinion of record, and both were provided by competent and credible audiologists.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability and tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


